Citation Nr: 0114528	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  99-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus, arthritis (also claimed as rheumatism) and 
diabetes mellitus.

2.  Entitlement to service connection for hepatitis, type C.

3.  Entitlement to service connection for residuals of a 
dislocated right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
April 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought. 

The December 1998 rating also denied entitlement to service 
connection for other residuals of spinal tap procedure (part 
from hepatitis C)  A timely substantive appeal, in pertinent 
part, was limited to that potion of the claim pertaining to 
hepatitis C only.  At his personal hearing before the Board 
in October 2000, the veteran endeavored to reopen the other 
claims for residuals of spinal tap procedure.  A timely 
notice of disagreement (NOD) was not submitted to commence an 
appeal with respect to those other matters.  Hearing 
testimony before the RO, when reduced to writing, can 
constitute a notice of disagreement.  Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  Hearing testimony before the Board, 
however, cannot be accepted as a notice of disagreement or 
substantive appeal, since this testimony is not being 
presented to RO personnel.  See Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (hearing testimony before the Board, even 
though given within the one-year NOD filing period, cannot 
constitute a valid NOD, because it was taken before the Board 
and not the RO and it did not serve to trigger or initiate 
appellate review).  Accordingly, the Board is without 
jurisdiction as to those issues and they are referred to the 
Ro for disposition as appropriate.




REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his/her claim 
for a VA benefit, except that the VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The VA may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the claimant's application.  

As part of the assistance provided, the VA shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the VA and authorizes it to obtain.  If after making such 
reasonable efforts, the VA is unable to obtain all of the 
relevant records sought, the VA shall notify the claimant 
that it is unable to obtain records with respect to the 
claim.  Such a notification shall a) identify the records 
that are unable to be obtained; b) briefly explain the 
efforts that the made to obtain those records; and c) 
describe any further action to be taken by the VA with 
respect to the claim.

Whenever the VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.

In the case of a claim for disability compensation, the 
assistance provided by the VA shall include obtaining the 
following records if relevant to the claim:

(1) The claimant's service medical records and, if the 
claimant has furnished information sufficient to locate 
such records, other relevant records pertaining to the 
claimant's active military, naval, or air service that 
are held or maintained by a governmental entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

In the case of a claim for disability compensation, the 
assistance provided by the VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion will be regarded as 
being necessary to make a decision on a claim if the evidence 
of record, taking into consideration all information and lay 
or medical evidence (including statements of the claimant)- 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence to make a decision on the claim.  

The veteran has asserted that additional service medical 
records are missing from the claims file.  Such records 
pertain to treatment for his dislocated shoulder and are 
asserted to corroborate his claim.  Service records reflect 
that he was treated at U.S. Ireland Army Hospital.  
Additional treatment records are assertedly also at Fort 
Leonard Wood, Missouri.  

Additionally, in a statement dated April 8, 1990, the veteran 
indicated that he obtained private medical treatment in 1976 
for stiffness in his knees, elbows and shoulders.  The Board 
is of the opinion that further development is warranted 
pursuant to the duty to assist.

The Board also notes that entitlement to service connection 
for residuals of a dislocated right shoulder was denied in 
the December 1998 rating decision.  In April 1999, the 
veteran submitted a statement that the Board construes as a 
notice of disagreement as to that issue; however, a statement 
of the case has not been promulgated as to that claim.  
Accordingly, the matter is remanded to the RO for disposition 
as appropriate.  Manlincon v. West, 12 Vet App 238 (1999).  
Where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO did not subsequently 
issue a statement of the case addressing the issue, the Board 
should remand the issue to the RO for issuance of a statement 
of the case.  Manlincon.  Moreover, in light of the 
heightened duty to assist, the Board is of the opinion that a 
VA medical opinion is additionally warranted in this regard.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran provide information as to the 
physician from whom he received medical 
treatment in 1976 pertaining to stiffness 
in his knees, elbows and shoulders.  Upon 
receipt of the requested information, the 
RO should contact the identified health 
provider and request that all available 
pertinent clinical documentation be 
forwarded for incorporation into the 
record.

2.  The RO should contact the U.S. 
Ireland Army Hospital, Fort Knox, 
Kentucky to obtain copies of any and all 
treatment records from October 1972 
pertaining to the veteran's right 
shoulder.

The RO should also contact the medical 
facility at Fort Leonard Wood, Missouri, 
to obtain copies of any treatment records 
during the period of the veteran's 
advance infantry training.

3.  If the search for records has 
negative results, documentation to that 
effect from each of such contacted 
entities should be placed in the claim 
file.  Notification should be provided to 
the veteran that: identifies the records 
that are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim. 

4.  If, and only if, additional records 
are obtained pursuant to the foregoing 
development, the claims file should be 
referred to a VA physician or appropriate 
specialist.  The examiner is requested to 
review the claims folder, including the 
service medical records.  The VA 
examiner's attention and comment is 
invited as to September 27, 1996 and 
December 5, 1996 statements from the 
veteran's private physicians, Dr. L.G and 
Dr. V.P.R.  

Based on this review, the examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that systemic lupus erythematosus, 
arthritis (also claimed as rheumatism), 
diabetes mellitus and hepatitis, type C 
conditions is/are etiologically related 
to, and/or has been aggravated by, the 
veteran's service.  If the physician 
believes that an examination is warranted 
the veteran should be scheduled for an 
examination.  The complete rationale for 
all opinions expressed must be provided.  
All reports should be typed.

5.  The veteran should also be afforded 
an orthopedic examination by a VA 
physician to determine the nature and 
severity of any orthopedic disability of 
the right shoulder.  All indicated tests 
and studies, to include X-rays and other 
radiographic studies, must be performed.  
The claims folder must be made available 
to the examiner for review. 

The physician is specifically asked to 
review the veteran's service medical 
records to include treatment records 
associated with the veteran's shoulder 
separation as well as his examination 
report on release from service.  The 
examiner is requested to offer an opinion 
as to whether it is as likely than not 
that any current right shoulder pathology 
is the result of the shoulder separation 
in 1972.  Any opinion should be supported 
by a complete rationale. If the examiner 
is unable to answer any question, the 
report should so state.

6  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review 
expanded file.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for systemic lupus 
erythematosus, arthritis (also claimed as 
rheumatism), diabetes mellitus and 
hepatitis, type C conditions.  

If the determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  

If the claim of entitlement to service 
connection for a right shoulder condition 
remains adverse to the veteran, the RO 
should issue a statement of the case to 
the veteran on that issue.

Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  However, the 
issue pertaining to the right shoulder 
should not be certified to the Board 
unless all applicable appellate 
procedures are followed, including the 
completion of the substantive appeal.

The Board intimates no opinion as to the ultimate outcome of 
the claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


 

